Title: [September 1789]
From: Adams, John
To: 



      1789 Septr. 16. Wednesday.
      
      
       Mr. Elsworth informed me That Governor Randolph of Virginia, opened the Convention at Philadelphia, and offered a Project of a Constitution. After him several other Members proposed Plans, some in Writing, others verbally. A Committee was at length appointed to take them all into Consideration, the Virginia Scheme being the Ground Work. This Committee consisted of Governor Rutledge of S.C., Mr. Wilson of Philadelphia, Mr. Gorham of Massachusetts, and Mr. Elsworth of Connecticut. When the Report of this Committee, had been considered and discussed, in the Convention it was recommitted to Governeur Morris, Mr. Maddison and some others.
      
      
       
        
   
   Ellsworth’s information was substantially correct though incomplete, at least as JA recorded it. Edmund Randolph introduced “the Virginia plan” on 29 May 1787. The Committee of Detail was appointed on 24 July, and besides the four members mentioned here, Randolph was also a member (Farrand, Records of the Federal ConventionMax Farrand, ed., The Records of the Federal Convention of 1787, New Haven, 1911–1937; 4 vols., 2:97). The members of the Committee of Style, appointed 8 Sept., were William Samuel Johnson, Alexander Hamilton, Gouverneur Morris, James Madison, and Rufus King (sameMax Farrand, ed., The Records of the Federal Convention of 1787, New Haven, 1911–1937; 4 vols., p. 547).


       
      
       

      Notes of Debates in the Senate on the Residence Bill Sept. 22. 1789.
      
      
       Permanent Seat.
       Mr. Grayson. No Census yet taken, by which the Center of Population—
       We have Markets, Archives, Houses, Lodgings.—Extreamly hurt at what has passed in the House of Representatives. The Money. Is your Army paid? Virginia offered £100,000. towards the federal Buildings. The Buildings may be erected without Expence to the Union. Lands may be granted—these Lands laid out in Lots and sold to Adventurers.
       Mr. Butler. . . . The recent Instance in France shews that an Attempt to establish a Government vs. Justice and the Will of the People is vain, idle, and chimerical.
      
      
       
        
   
   After warm debates the House of Representatives sent to the Senate this day a bill to establish the seat of national government at a site ten miles square, to be chosen by commissioners who were to be appointed by the President, “at some convenient place on the banks of the river Susquehannah, in the state of Pennsylvania” ( Penna. Packet, 28 Sept. 1789). The Pennsylvania delegation in the House, which had carried its objective against a strong Southern bloc that favored a site on the Potomac, had in mind the area surrounding the village of Wright’s Ferry, now Columbia, Penna. Thanks to the determination and skill of Senator Robert Morris, the proposed Susquehanna site and an amendment substituting a site on the Potomac were both defeated, and the new site agreed on by the Senate was Germantown and the Northern Liberties of Philadelphia, Vice-President Adams casting the deciding vote. The fullest record of the debate in the Senate, including the bargaining maneuvers that accompanied it and incorporating the usual severities on JA’s conduct as presiding officer, is in William Maclay’s JournalJournal of William Maclay, United States Senator from Pennsylvania, 1789–1791, ed. Edgar S. Maclay, New York, 1890., 1890, p. 158–165; see also Rufus King’s notes in King, Life and Corr., 1:370–375; U.S. Senate, Jour., 1st Cong., 1st sess., under 22–24 Sept.; Bryan,Hist, of the National Capital, 1:27–35; McMaster, History, 1:555–563. Congress adjourned before agreement could be reached between the two houses, and the Residence Act that eventually passed in July 1790 placed the capital at Philadelphia for ten years and then permanently on the Potomac.


       
       
        
   
   Suspension points in MS.


       
      
      

      Notes of Debates on the Residence Bill, continued Sept. 23. Wednesday.
      
      
       Mr. Lee. Navigation of the Susquehannah.
       Mr. Grayson. Antwerp and the Scheld. Reasons of State have influenced the Pensilvanians to prevent the navigation from being opened. The limiting the Seat of Empire to the State of Pen. on the Delaware is a characteristic Mark of Partiality. The Union will think that Pen. governs the Union, and that the general Interest is sacrificed to that of one State.
       
       The Czar Peter took time to enquire and deliberate before he fixed a Place to found his City.
       We are about founding a City which will be one of the first in the World, and We are governed by local and partial Motives.
       Mr. Morris moves to expunge the Proviso.
       Mr. Carrol. Against the Motion to expunge the Proviso. Considers the Western Country of great Importance. Some Gentlemen in both houses seem to undervalue the Western Country or despair of commanding it. Government on the Potowmack would secure it.
       Mr. Butler. The question is not whether Pensilvania or Maryland shall be benefited—but how are the United States benefited or injured.
       Mr. Macclay. Pensilvania has altered the Law this month respecting the navigation of the Susquehannah.
      
      
       
        
   
   A proviso in the House bill required Pennsylvania and Maryland to consent to improving the navigation of the Susquehanna. Morris opposed this proviso on the ground that it would give commercial advantages to Baltimore over Philadelphia; see his speech and Carroll’s and Maclay’s replies as reported in King, Life and Corr., 1:371–372, and in Maclay, JournalJournal of William Maclay, United States Senator from Pennsylvania, 1789–1791, ed. Edgar S. Maclay, New York, 1890., 1890, p. 159–161.


       
      
      

      Notes of Debates on the Residence Bill, continued Sept. 24. Thursday.
      
      
       Mr. Grayson. moves to strike out the Words, “in the State of Pensilvania.”
       Mr. Butler. The Center of Population the best Criterion. The Center of Wealth and the Center of Territory.
       Mr. Lee. The Center of Territory is the only permanent Center. Mr. Macclay. See his minutes.
      
      
       
        
   
   That is, following the words “river Susquehannah” in the House bill, and thus assigning the federal capital to Maryland; all the senators present from the South voted for this amendment, but it lost by ten votes to eight.


       
       
        
   
   Maclay’s “minutes” of this day’s debate are very full, but it would have been remarkable if he had offered to let JA see them, since they accuse him of grossly unfair conduct in the chair (JournalJournal of William Maclay, United States Senator from Pennsylvania, 1789–1791, ed. Edgar S. Maclay, New York, 1890., 1890, p. 162–165).


       
      
     